DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 10/22/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/628839 is acceptable and a RCE has been established.  An action on the RCE follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward T. La Barr on 11/5/2021.

	The application has been amended as follows:
	In claims:
In Claim 18, line 2; replace “second STA” with -- wireless transmit/receive unit (WTRU) --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a first plurality of sweep (SSW) frames transmitted over first respective transmit (TX) sectors; a transmitter configured to transmit, to the initiator device, a second plurality of SSW frames transmitted from the plurality of antennas over second respective TX sectors and including a value indicating a TX sector from among the first TX sectors; the receiver configured to receive, from the initiator device, a SSW feedback (FB) frame including a value indicating a TX sector from among the second TX sectors; and the transmitter configured to transmit, to the initiator device, a SSW acknowledgement (ACK) frame including a value indicating a TX sector from an antenna of the initiator device that transmitted the SSW FB frame.
The prior art of record, also does not teach or suggest the station and method as recited in claims 11 and 16  comprising: a plurality of antennas; a transmitter configured to transmit, to a responder device, a first plurality of sector sweep (SSW) frames transmitted over first respective transmit (TX) sectors; a receiver configured to receive, from the responder device, a second plurality of SSW frames transmitted from the plurality of antennas over second respective TX sectors and including a value indicating a TX sector from among the first TX sectors; the transmitter configured to transmit, to the responder device, a SSW feedback (FB) frame including a value indicating a TX sector from among the second TX sectors; and the receiver configured to receive, from the responder device, a SSW acknowledgement (ACK) frame including a value indicating a TX sector from an antenna of the STA that transmitted the SSW FB frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631